Exhibit 10.2


SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (the “Agreement”) is made and
entered into between Jack Johnson (“Employee”) and Iteris, Inc., a Delaware
corporation (the “Company”).

WHEREAS, the Company and Employee desire to the maximum extent allowed by law to
conclude, resolve and settle certain claims that Employee has or may have under
federal, state or local law, or under any alleged contractual provision, arising
out of or related to his employment with the Company, or the termination of that
relationship;

WHEREAS, Employee holds the following stock options to purchase an aggregate of
597,980 shares of the Company’s Common Stock (collectively, the “Options”), all
of which will be fully vested as of the Termination Date (as defined below):

Grant Date

 

No. of Shares

 

Exercise Price
Per Share

 

09/30/07

 

449,980

 

$

0.54

 

09/01/98

 

12,000

 

$

1.40

 

09/27/01

 

80,000

 

$

1.19

 

05/01/02

 

56,000

 

$

1.40

 

 

 

597,980

 

 

 

WHEREAS, the parties hereto desire to enter into this Agreement and resolve all
disputes among the parties hereto.

NOW THEREFORE, for and in consideration of the mutual covenants, conditions,
promises and agreements hereinafter set forth, the Company and Employee agree as
follows:

1.         The parties hereto agree that Employee’s employment with the Company
will terminate as of March 31, 2007 (the “Termination Date”).

2.         Employee agrees he has not executed this Agreement without first
having been given the opportunity to consider it for 21 calendar days, if he
should so choose, and did not execute this Agreement without first being advised
in writing to consult with an attorney at his expense.

3.         Provided that Employee signs this Agreement and delivers the signed
original to Greg Miner, the Chairman of the Board of the Company, by 4:00 p.m.
Pacific Time on March 22, 2007 and as long as Employee has not exercised his
right of revocation as described in paragraph 19(g) below, the Company shall on
the eighth day following receipt of this Agreement:

            (a)        Concede that Employee’s termination has not been for
“Misconduct” as defined under the Company’s stock option plans, and Employee
shall be deemed to remain in Service under the Options until the Termination
Date.

1


--------------------------------------------------------------------------------


            (b)        Make severance payments to Employee at the rate of
Employee’s current salary for one year following the Termination Date, which
shall be payable in accordance with the Company’s regular payroll practices. 
The Company shall deduct from such payments all withholdings and other taxes
that the Company, in its sole discretion, deems necessary or advisable; and

            (c)        Allow Employee to submit a letter of resignation for his
personnel file, which resignation shall be in the form attached hereto as
Exhibit A.

            (d)        Allow Employee to keep his Honda Pilot, which is the
Company car that has been provided for Employee’s use  The Company agrees to
take all reasonable steps to transfer title to such vehicle to Employee as soon
as reasonably practicable following the Termination Date.

            (e)        Allow Employee to keep his cell phone and related
telephone number (714-724-7108); provided however, that as of the Termination
Date hereof, Employee agrees to take all such reasonable steps to transfer the
cellular contract for such phone into Employee’s name, and Employee shall assume
all responsibility for any charges related to this cell phone hereinafter
incurred;

            (f)         Allow Employee to keep the Dell laptop computer that was
provided to Employee by the Company; provided however, that the Company shall be
entitled to remove all confidential or proprietary information of the Company
from such computer before releasing such laptop to Employee;

            (g)        Provide continued coverage for Employee under the
Company’s healthcare plans and group insurance policies (to the extent Employee
is eligible) or if Employee elects COBRA benefits, the Company shall reimburse
Employee’s COBRA payments for Employee’s health insurance benefits until
March 31, 2008.

4.         Employee represents and warrants that the following represent all of
his equity interest in the Company and that he holds no other shares of the
Company’s capital stock and has no direct or indirect right to purchase or
acquire any other equity interest in the Company:  (a) the Options; (b) a
convertible debenture in the original principal amount of $100,000; (c) warrants
to purchase 6,335 shares of the Company’s Common Stock; and (d) 378,393 shares
of Common Stock (plus such additional shares of Common Stock which may have been
purchased through the Company’s 401(k) plan).

5.         Until the Termination Date, Employee agrees to provide transition
services from time to time as reasonably requested by the Company, provided
however, that such services shall not exceed 160 hours in March 2007.

6.         Employee acknowledges and agrees that he shall be paid his final
paycheck including all earned wages and accrued vacation on the Termination
Date.  Except for (a) Employee’s vacation accrued through the Termination Date,
(b) Employee’s right to a bonus for services rendered during the fiscal year
ended March 31, 2007 to the extent earned under that certain Iteris Executive
Compensation Plan, or (c) reimbursement for expenses incurred in the course of
Employee’s

2


--------------------------------------------------------------------------------


employment through the Termination Date and documented in accordance with the
Company’s policies, Employee agrees that the Company does not owe Employee any
other wages, commissions, bonuses, expense reimbursements, severance or other
payments.

7.         Employee understands and agrees the foregoing consideration set forth
in paragraph 3 above shall constitute the entire consideration provided to him
under this Agreement; the amount of this consideration exceeds the amount he
otherwise would be entitled to as severance under his Change in Control
Agreement dated May 20, 2003 (the “Change in Control Agreement”) under any other
practice, program or policy of the Company.  Notwithstanding anything to the
contrary in the Company’s bonus and option plans, related agreements and prior
practices, Employee agrees that he shall not accrue or earn any further bonus or
commission payments from the Company or any further accrual of vacation benefits
after the Termination Date.  Employee further agrees that the Change in Control
Agreement  shall be deemed cancelled and terminated, and neither party thereto
shall have any further obligations thereunder.

8.         Employee understands that if the Options or any portion of the
Options are exercised later than three (3) months from the Termination Date, the
Options or such portion of the Options may not qualify for treatment as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code.

9.         In connection with Employee’s termination of employment or completion
of severance payments, regardless of whether Employee accepts this Agreement,
Employee may have rights to continued health insurance coverage pursuant to a
federal statute called “COBRA” or a similar state agency.  Subject to paragraph
3 of this Agreement, COBRA coverage shall be at the Employee’s expense.  As part
of the consideration for this Agreement, however, if Employee does not qualify
for continued healthcare coverage under the Company’s plans, the Company will
provide a monthly payment to Employee in an amount equal to the COBRA cost for
Employee with continuation of coverage at the same level of participation and
elections as Employee had as of February 28, 2007.  In order to receive this
payment for continuation of coverage, Employee must be eligible for and elect to
continue coverage under COBRA.  Employee is being provided with information
about how to elect continued coverage under COBRA on or prior to the Termination
Date.  If so elected by Employee, this COBRA coverage would be effective as of
the date his active participation under the Company’s healthcare plans is
terminated, which is expected to be on March 31, 2008.  Any COBRA benefits or
otherwise after March 31, 2008 will be at Employee’s own expense.

10.       Employee pledges and agrees he will not seek any further compensation
from the Company for any other claimed damages, costs or attorney’s fees in
connection with the matters encompassed by the Agreement.  Employee also
promises never to raise any claim of any kind for employment, reemployment or
reinstatement.  Employee agrees the Company is entitled to reject without cause
any such application by him.

11.       Employee represents and promises that he has returned or immediately
will return all property of the Company to the Company, other than Employee’s

3


--------------------------------------------------------------------------------


Company car, cell phone and Dell computer, which Employee shall be entitled to
keep after the Company shall have removed all confidential information.


12.    EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS NOT FILED ANY COMPLAINTS,
CLAIMS, GRIEVANCES OR ACTIONS AGAINST THE COMPANY WITH ANY STATE, FEDERAL OR
LOCAL AGENCY OR COURT OR ANY OTHER TRIBUNAL, AND THAT HE WILL NOT DO SO AT ANY
TIME HEREAFTER BASED ON CONDUCT OR OMISSIONS OCCURRING UP TO OR ON THE DATE THAT
EMPLOYEE SIGNS THIS AGREEMENT.


13.    EACH OF THE EMPLOYEE AND THE COMPANY AGREES TO KEEP THE FACT AND TERMS OF
THIS AGREEMENT CONFIDENTIAL AND WILL NOT HEREAFTER DISCLOSE ANY INFORMATION
CONCERNING THIS AGREEMENT TO ANYONE, EXCEPT AS REQUIRED BY LAW, REGULATION OR
THE NASDAQ LISTING REQUIREMENTS, PROVIDED THAT SUCH PARTY MAY MAKE SUCH
DISCLOSURES TO HIS OR ITS RESPECTIVE COUNSEL, ACCOUNTANTS, OFFICERS, DIRECTORS,
FINANCIAL ADVISORS AND SPOUSE, IF ANY.  NOTWITHSTANDING THE FOREGOING, NOTHING
CONTAINED HEREIN SHALL PRECLUDE THE DISCLOSURE OF ANY INFORMATION CONTAINED
HEREIN AS MAY BE NECESSARY FOR LEGITIMATE LAW ENFORCEMENT PURPOSES OR IF SUCH
DISCLOSURE IS OTHERWISE REQUIRED BY LAW, REGULATION OR THE NASDAQ RULES.


14.    EMPLOYEE AGREES TO CONTINUE TO BE BOUND BY THAT CERTAIN ITERIS ASSOCIATE
AGREEMENT DATED JANUARY 7, 2002 BETWEEN THE COMPANY AND EMPLOYEE. 
NOTWITHSTANDING THE FOREGOING, EMPLOYEE EXPRESSLY AGREES THAT HE WILL NOT
DISCLOSE TO ANY THIRD PARTY ANY TRADE SECRET OR OTHER CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY THAT WAS ACQUIRED OR LEARNED DURING THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY.  BY WAY OF EXAMPLE AND NOT LIMITATION, SUCH
INFORMATION INCLUDES TECHNICAL DATA, CUSTOMER LISTS, PRODUCT INFORMATION AND
SPECIFICATIONS, CUSTOMER PREFERENCES AND IDENTITIES, PRODUCT ROADMAPS AND
SERVICE PLANS, DESIGNS, SCHEDULES, PRICING, MANAGEMENT ORGANIZATION OR OTHER
ORGANIZATION CHARTS, MARKETING PLANS, SALARY STRUCTURES AND DATA, COMPUTER CODE,
RESEARCH AND DEVELOPMENT PLANS AND MANUFACTURING PLANS AND STRATEGIES AND ALL
OTHER TRADE SECRETS.


15.    EMPLOYEE AGREES THAT HE WILL NOT DISPARAGE THE COMPANY OR ANY PAST OR
PRESENT (AS OF THE TIME ANY STATEMENT IS MADE) OFFICER, DIRECTOR OR EMPLOYEE OF
THE COMPANY OR OTHERWISE MAKE STATEMENTS WHETHER OR NOT SUCH STATEMENTS ARE
THOUGHT TO BE (OR ARE) TRUE, AND WHETHER OR NOT SUCH STATEMENTS ARE MADE
PUBLICLY, PRIVATELY, SUBJECT TO CONFIDENTIALITY OBLIGATIONS OR OTHERWISE, WHICH
COULD TEND TO HARM OR INJURE THE PERSONAL OR BUSINESS REPUTATION OR BUSINESS, OF
THE COMPANY OR OF ANY PAST OR PRESENT OFFICER, DIRECTOR OR EMPLOYEE OF THE
COMPANY, AND WHETHER OR NOT SUCH STATEMENTS ARE MADE TO ANY PRESENT OR FORMER
EMPLOYEE OR DIRECTOR OF THE COMPANY OR TO SOMEONE OUTSIDE OF THE COMPANY.  THE
COMPANY AGREES THAT IT WILL NOT DISPARAGE EMPLOYEE OR OTHERWISE MAKE STATEMENTS
WHICH COULD TEND TO HARM OR INJURE THE PERSONAL OR BUSINESS REPUTATION OR
BUSINESS, OF EMPLOYEE, WHETHER OR NOT SUCH STATEMENTS ARE THOUGHT TO BE (OR ARE)
TRUE, AND WHETHER OR NOT SUCH STATEMENTS ARE MADE PUBLICLY, PRIVATELY, SUBJECT
TO CONFIDENTIALITY OBLIGATIONS OR OTHERWISE.  EMPLOYEE ALSO AGREES THAT HE WILL
NOT WAIVE THE ATTORNEY-CLIENT PRIVILEGE OR OTHERWISE USE, DISCLOSE OR CONSENT TO
THE USE OR DISCLOSURE OF ANY INFORMATION RELATING TO, OR SECURED OR DEVELOPED IN
THE COURSE OF, HIS EMPLOYMENT WITH THE COMPANY, THE USE OR DISCLOSURE OF WHICH
COULD ADVERSELY AFFECT THE INTERESTS OF THE COMPANY.

4


--------------------------------------------------------------------------------



16.    EMPLOYEE AGREES THAT ALL RIGHTS UNDER CIVIL CODE SECTION 1542 ARE HEREBY
WAIVED BY HIM AS TO THE MATTERS ENCOMPASSED BY THIS AGREEMENT.  SECTION 1542
PROVIDES AS FOLLOWS:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


17.    EMPLOYEE AGREES THIS AGREEMENT IS IN FULL ACCORD, SATISFACTION AND
DISCHARGE OF DISPUTED CLAIMS ENCOMPASSED BY THIS AGREEMENT, AND THAT THIS
AGREEMENT HAS BEEN EXECUTED BY EMPLOYEE WITH THE EXPRESS INTENTION OF
EFFECTUATING THE LEGAL CONSEQUENCES PROVIDED FOR IN CIVIL CODE SECTION 1541,
I.E., THE EXTINGUISHMENT OF CERTAIN OBLIGATIONS, KNOWN OR UNKNOWN.  EMPLOYEE HAS
READ SECTION 1541 AND IT IS FULLY UNDERSTOOD BY HIM.  IT PROVIDES:

An obligation is extinguished by a release therefrom given to the debtor by the
creditor, upon a new consideration, or in writing, with or without new
consideration.


18.    NOTWITHSTANDING THE PROVISIONS OF CIVIL CODE SECTION 1542, EMPLOYEE, ON
BEHALF OF HIMSELF, HIS SPOUSE, SUCCESSORS, HEIRS, AND ASSIGNS, HEREBY FOREVER
AND UNCONDITIONALLY RELIEVES, RELEASES, AND DISCHARGES THE COMPANY AND ANY OF
ITS PARENT CORPORATIONS, SUBSIDIARIES (WHETHER OR NOT WHOLLY-OWNED),
BROTHER-SISTER CORPORATIONS, AND ALL OTHER AFFILIATED OR RELATED CORPORATIONS,
INCLUDING BUT NOT LIMITED TO ALL AFFILIATES OF THE COMPANY,  ALL BENEFIT PLANS
SPONSORED BY THE COMPANY, AND ENTITIES, AND EACH OF THEIR RESPECTIVE PRESENT AND
FORMER OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, REPRESENTATIVES, ADMINISTRATORS,
ACCOUNTANTS, ATTORNEYS, INVESTIGATORS, INSURERS, INVESTORS, ASSOCIATES,
SUCCESSORS, AND ASSIGNS, IN ANY AND ALL CAPACITIES (INCLUDING BUT NOT LIMITED TO
THE FIDUCIARY, REPRESENTATIVE OR INDIVIDUAL CAPACITY OF ANY RELEASED PERSON OR
ENTITY), AND ANY ENTITY OWNED BY OR AFFILIATED WITH ANY OF THE ABOVE, FROM ANY
AND ALL CLAIMS, DEBTS, LIABILITIES, DEMANDS, OBLIGATIONS, LIENS, GRIEVANCES,
PROMISES, ACTS, AGREEMENTS, COSTS AND EXPENSES (INCLUDING BUT NOT LIMITED TO
ATTORNEYS’ FEES), DAMAGES, ACTIONS AND CAUSES OF ACTION, OF WHATEVER KIND OR
NATURE, INCLUDING BUT NOT LIMITED TO ANY STATUTORY, CIVIL, ADMINISTRATIVE, OR
COMMON LAW CLAIM, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, FIXED OR
CONTINGENT, APPARENT OR CONCEALED ARISING OUT OF ANY ACT OR OMISSION OCCURRING
BEFORE EMPLOYEE’S EXECUTION OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO ANY
CLAIMS BASED ON, ARISING OUT OF, OR RELATED TO EMPLOYEE’S EMPLOYMENT WITH, OR
THE ENDING OF EMPLOYEE’S EMPLOYMENT WITH, THE COMPANY, INCLUDING BUT NOT LIMITED
TO ANY CLAIMS ARISING FROM RIGHTS UNDER FEDERAL, STATE, AND LOCAL LAWS RELATING
TO THE REGULATION OF FEDERAL OR STATE TAX PAYMENTS OR ACCOUNTING; FEDERAL, STATE
OR LOCAL LAWS THAT PROHIBIT HARASSMENT OR DISCRIMINATION ON THE BASIS OF RACE,
NATIONAL ORIGIN, RELIGION, SEX, GENDER, AGE, MARITAL STATUS, BANKRUPTCY STATUS,
DISABILITY, PERCEIVED DISABILITY, ANCESTRY, SEXUAL ORIENTATION, FAMILY AND
MEDICAL LEAVE, OR ANY OTHER FORM OF HARASSMENT OR DISCRIMINATION OR RELATED
CAUSE OF ACTION (INCLUDING BUT NOT LIMITED FAILURE TO MAINTAIN AN ENVIRONMENT
FREE FROM HARASSMENT AND RETALIATION, INAPPROPRIATE COMMENTS OR TOUCHING AND/OR
“OFF-DUTY” CONDUCT OF OTHER COMPANY EMPLOYEES); STATUTORY OR COMMON LAW CLAIMS
OF ANY

5


--------------------------------------------------------------------------------


kind, including but not limited to, any alleged violation of Title VII of the
Civil Rights Act of 1964, The Civil Rights Act of 1991, Sections 1981 through
1988 of Title 42 of the United States Code, as amended; The Employee Retirement
Income Security Act of 1971, as amended, the Age Discrimination In Employment
Act, the Older Worker’s Benefit Protection Act, The Americans with Disability
Act of 1990, as amended, the Workers Adjustment and Retraining Notification Act,
as amended; the Occupational Safety and Health Act, as amended, the
Sarbanes-Oxley Act of 2002, the California Family Rights Act (Cal. Govt. Code §
12945.2 et seq.), the California Fair Employment and Housing Act (Cal. Govt.
Code § 12900 et. seq.), statutory provision regarding retaliation/discrimination
for filing a workers’ compensation claim under Cal. Labor Code § 132a,
California Unruh Civil Rights Act, California Sexual Orientation Bias Law (Cal.
Lab. Code § 1101 et. seq.), California AIDS Testing and Confidentiality Law,
California Confidentiality of Medical Information (Cal. Civ. Code § 56 et. seq.)
contract, tort, and property rights, breach of contract, breach of
implied-in-fact contract, breach of the implied covenant of good faith and fair
dealing, tortious interference with contract or current or prospective economic
advantage, fraud, deceit, invasion of privacy, unfair competition,
misrepresentation, defamation, wrongful termination, tortious infliction of
emotional distress (whether intentional or negligent), breach of fiduciary duty,
violation of public policy, or any other common law claim of any kind
whatsoever; any claims for severance pay, sick leave, family leave, liability
pay, overtime pay, vacation, life insurance, health insurance, continuation of
health benefits, disability or medical insurance (except as specifically
provided for under this Agreement), or any other fringe benefit or compensation,
including but not limited to stock options; any claim for damages or declaratory
or injunctive relief of any kind.  Employee represents that he has no workers’
compensation claims that he intends to bring against the Company and has
suffered no work related injury or illness.  Employee further covenants not to
sue or institute administrative proceedings with respect to any claims released
in this Agreement.  Notwithstanding the foregoing, this release does not include
a release of (i) Employee’s rights for state mandated insurance for unemployment
insurance and workers’ compensation insurance or (ii) the obligations of the
Company to indemnify Employee pursuant to Labor Code Section 2802 or pursuant to
that certain Indemnification Agreement dated April 25, 2005 between Employee and
the Company (the “Indemnification Agreement”).  For the purposes of clarity,
nothing contained herein shall terminate Employee’s rights under the
Indemnification Agreement.

 


19.    IT IS EXPRESSLY UNDERSTOOD BY EMPLOYEE THAT AMONG THE CIVIL CLAIMS BEING
WAIVED IN THIS RELEASE ARE THOSE ARISING UNDER THE FEDERAL AGE DISCRIMINATION IN
EMPLOYMENT ACT TO THE EXTENT THAT THE FACTS GIVING RISE TO SUCH CLAIMS OCCURRED
PRIOR TO OR ON THE DATE THAT EMPLOYEE SIGNS THIS AGREEMENT EMPLOYEE UNDERSTANDS
AND AGREES HE:

(a)        Has had 21 calendar days to consider this Agreement before signing
it, and, if he signs this Agreement before such 21 day period has elapsed, he
does so voluntarily and with the advice of counsel (Employee understands and
acknowledges that Dorsey & Whitney LLP is only representing the Company in
connection with this Agreement and is not representing Employee);

6


--------------------------------------------------------------------------------


(b)       Has carefully read and fully understands the provisions of this
Agreement;

(c)        Is, through this Agreement, releasing the Company from certain claims
he may have against the Company;

(d)       Knowingly and voluntarily agrees the terms set forth in the Agreement;

(e)        Knowingly and voluntarily intends to be legally bound by the
Agreement;

(f)        Was advised and hereby is again advised to consider the terms of this
Agreement and consult with his attorney prior to executing this Agreement;

(g)       Has a full seven (7) calendar days following his execution of this
Agreement to revoke this Agreement by so notifying Chairman of the Board of the
Company, in writing, within that period, and that he has been and hereby is
advised in writing that this Agreement shall not become effective or enforceable
until the revocation period has expired;

(h)       Was advised and is advised that his rights or claims under the Age
Discrimination in Employment that may arise after the date this Agreement is
executed are not waived; and

(i)         Understands and agrees that changes to this Agreement, whether or
not material, shall not start the 21-day deliberation period nor seven-day
revocation period anew.


20.    THE COMPANY ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS HEREBY
FOREVER AND UNCONDITIONALLY RELIEVES, RELEASES AND DISCHARGES EMPLOYEE AND HIS
RESPECTIVE AGENTS, ASSIGNS AND HEIRS FROM ANY AND ALL LIABILITIES, CLAIMS,
DEBTS, LIABILITIES, DEMANDS, OBLIGATIONS, LIENS, GRIEVANCES, PROMISES, ACTS,
AGREEMENTS, COSTS AND EXPENSES (INCLUDING BUT NOT LIMITED TO ATTORNEYS FEES,
DAMAGES, ACTIONS AND CAUSES OF ACTION OF WHATEVER KIND OR NATURE, ARISING OUT OF
ACTIONS TAKEN BY EMPLOYEE IN THE COURSE AND SCOPE OF HIS EMPLOYMENT.  AS OF THE
DATE OF THIS AGREEMENT, THE COMPANY IS NOT AWARE OF ANY WRONGFUL ACTIONS TAKEN
BY THE EMPLOYEE .


21.    THE PARTIES REPRESENT AND ACKNOWLEDGE THAT IN EXECUTING THIS AGREEMENT
THEY DO NOT RELY AND HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT MADE
BY ANY OF THE PARTIES OR BY ANY OF THE PARTIES’ AGENTS, ATTORNEYS OR
REPRESENTATIVES WITH REGARD TO THE SUBJECT MATTER, BASIS OR EFFECT OF THIS
AGREEMENT OR OTHERWISE, OTHER THAN THOSE STATED IN THIS WRITTEN AGREEMENT.


22.    THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES HERETO AND UPON THEIR
HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS, AND
SHALL INURE TO THE BENEFIT OF SAID PARTIES AND EACH OF THEM AND TO THEIR HEIRS,
ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS.  EMPLOYEE
EXPRESSLY WARRANTS THAT HE

7


--------------------------------------------------------------------------------


is the sole owner of and he has not transferred to any person or entity any
rights, causes of action or claims released in this Agreement.


23.    SHOULD ANY PROVISION OF THIS AGREEMENT BE DECLARED OR BE DETERMINED BY
ANY COURT OF COMPETENT JURISDICTION TO BE WHOLLY OR PARTIALLY ILLEGAL, INVALID,
OR UNENFORCEABLE, THE LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING
PARTS, TERMS OR PROVISIONS SHALL NOT BE AFFECTED THEREBY, AND SAID ILLEGAL,
UNENFORCEABLE, OR INVALID PART, TERM OR PROVISION SHALL BE DEEMED NOT TO BE A
PART OF THIS AGREEMENT.


24.    THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO
AND FULLY SUPERSEDES ANY AND ALL PRIOR AGREEMENTS OR UNDERSTANDINGS, WRITTEN OR
ORAL, BETWEEN THE PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF.


25.    EMPLOYEE FURTHER UNDERSTANDS THAT NOTHING CONTAINED IN THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, PARAGRAPH 18, WILL BE INTERPRETED TO PREVENT HIM
FROM FILING A CHARGE WITH A GOVERNMENTAL AGENCY OR PARTICIPATING IN OR
COOPERATING WITH AN INVESTIGATION CONDUCTED BY A GOVERNMENTAL AGENCY.  HOWEVER,
EMPLOYEE AGREES THAT HE IS WAIVING THE RIGHT TO MONETARY DAMAGES OR OTHER
INDIVIDUAL LEGAL OR EQUITABLE RELIEF AWARDED AS A RESULT OF ANY SUCH PROCEEDING.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto hereby execute this Agreement as of the
dates set forth opposite their names.

DATED:

 

  March 1, 2007

 

 

           /S/ JACK JOHNSON

 

 

 

 

 

 

JACK JOHNSON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATED:

 

  March 1, 2007

 

 

ITERIS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /S/ GREGORY A. MINER

 

 

 

 

 

 

 

Gregory A. Miner,

 

 

 

 

 

 

Chairman of the Board

9


--------------------------------------------------------------------------------


ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned hereby acknowledges receipt of this Separation Agreement and
Release of Claims.

Dated: March 1, 2007

 

           /S/ JACK JOHNSON

 

 

JACK JOHNSON

 

10


--------------------------------------------------------------------------------


EXHIBIT A

Resignation

I hereby resign as the President, Chief Executive Officer and as a member of the
Board of Directors of Iteris, Inc., and from all other officer or director
positions that I may now hold with Iteris, Inc. or any of its subsidiaries,
effective March 1, 2007.

 

      /S/ JACK JOHNSON

 

 

JACK JOHNSON

 


--------------------------------------------------------------------------------